Exhibit 10.1
Marten Transport, Ltd.
Named Executive Officers’ Compensation 


On May 3, 2011, our Compensation Committee approved increases of approximately
3% to 6% to the base salary for the company’s named executive officers listed
below, retroactive to April 25, 2011.  Effective April 25, 2011, the named
executive officers are scheduled to receive the following annual base salaries
in the listed positions:
 
Name and Position as of May 3, 2011
 
Base Salary
     
Randolph L. Marten
 
$536,757
    (Chairman and Chief Executive Officer)
   
 
   
Timothy M. Kohl
 
$385,840
    (President)
         
Robert G. Smith
 
$270,639
    (Chief Operating Officer)
   
 
   
Timothy P. Nash
 
$273,266
    (Executive Vice President of Sales and Marketing)
   
 
   
James J. Hinnendael
 
$220,920
    (Chief Financial Officer)
         

 
5